Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 was filed after the mailing date of the first action of the merits on 09/08/2021. The appropriate fees were attached. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant has amended the independent claims to recite the allowable subject matter from the dependent claims of the previous office actions. Claims 13 and 14 have been changed from dependent claims to independent claims, both claims recite previously indicated allowable subject matter. Additionally the claims have been amended to overcome the previous objections. All independent claims and their respective dependent claims now stand allowable. 
Amendment to the abstract has overcome/fixed the previous objection.
Allowable Subject Matter
Claims 1, 6-7, 10-17, 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The allowable subject matter indicated in the previous office action has been integrated into the independent claims. An updated search didn’t reveal any new prior art to change allowability of the previously indicated subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11188752 B2; US 20210287001 A1; US 11100641 B1; US 11074447 B1; US 20200273172 A1; US 20200253127 A1; US 20200077601 A1; US 20190220964 A1; US 20180364157 A1; US 20180335372 A1; US 20180267008 A1; US 20160217562 A1; US 20160216245 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661